DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/08/2021 has been entered.
Allowable Subject Matter
Claims 1-2, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding a pattern image generating layer being in direct contact with both a light source and a reproduction lens array simultaneously. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. The dependent claims are allowed for the reasons concerning the independent claim. 
The closest prior art, Young et al. (KR 20120093693), Chung (US 20130182319), De Zwart et al. (US 20170153004), Chen et al. (US 20100123952), and Krijn et al. (US 20120062991) either singularly or in combination fail to anticipate or render obvious the above described limitations. It is noted that in all of these references, it is either explicitly taught or implied that in the field of 3D/Autostereoscopic imaging when a light source, image forming layer, and lens array are involved, the three elements do not contact each other. Krijn cites, “FIG. 18 shows schematically the relevant angles. An airgap 81 is present between the blocking barrier 80 and the substrate 140, and as a result there is a critical angle defined by the inverse sine of the ratio of the air refractive index and the refractive index of the substrate, respectively.
This airgap 81 is needed if the backlight arrangement does not already provide limitation of the angular spread. For example, in FIG. 8, the air-glass interface between the backlight and the LCD panel provides angular limitation. If the backlight is in direct contact with the LCD panel, for example an OLED backlight, then the airgap 81 can be used to provide the desired angle limitation.” In other words, one of ordinary skill at the time of the effective filing date of the applicant’s invention would have known an airgap between at least two of the imaging elements to provide limitation of angular spread. Therefore, the limitation in question would not have been anticipated or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483